Por cuaNto la Corte de Distrito de Arecibo resolvió lo que sigue:
“El día 19 de marzo de 1927 el demandado guiaba un automóvil Studebaker de su propiedad por la carretera que conduce de Arecibo a Hatillo. El demandante Venancio Villalba viajaba en un carro Ford guiado por Paulino Pellot y que llevaba la misma dirección. El chauffeur Pellot pidió derecha para pasar. El demandado accedió al aviso y dió paso. Al pasar con su carro el chauffeur Pellot encontró que obstaculizaba la vía una carretilla de un peón caminero que trabajaba en la cuneta inmediata, junto a cuya cuneta se encontraba el otro demandante Alfredo Díaz conversando con el caminero. El chauffeur Pellot desvió su carro Ford y su rueda delantera derecha chocó con la rueda trasera izquierda del Studebaker del demandado. A consecuencia del impacto el carro Ford quedó volcado sobre la cuneta y al volcarse produjo al demandante Díaz una herida en la frente por la cual fué asistido y recluido ocho días en una clínica, y el otro demandante, Villalba, recibió una herida en la frente y una contusión en la pierna izquierda, por lo que fué asistido y recluido durante seis días en la misma clínica.”
Pos cuanto para sostener esa conclusión no importa que el demandante no fuera culpable de negligencia, toda vez que él estaba obligado a probar la negligencia del demandado;
Por cuanto la prueba analizada-por nosotros sostiene la conclusión de la corte inferior, aun cuando hubo conflicto en la misma.
Por cuanto, en lo que al segundo señalamiento de error se refiere, el demandante no tomó excepción en la corte de distrito;
Por cuanto la eliminación de cierta prueba, que se señala como error, de ser tal error, no era fundamental o perjudicial, toda vez que dicha prueba no tendía a probar como ocurrió el *1040accidente, y a lo sumo sólo tendía a demostrar que el deman-dado estaba dispuesto a impedir un litigio;
Pon tanto, debe confirmarse la sentencia apelada.